DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant’s claim for priority under 35 U.S.C. § 119(a) with reference to Application Number:  GB17160433 filed on 10/2/2017.
Claim Objections
Claim 21 is objected to because of the following informalities: 
In claim 21, line 2: “to rehabilitate, assist and/or augment arm” should be corrected to --to rehabilitate, assist, and/or augment arm--. 
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


In claim 1: “A support arrangement for supporting the apparatus on the user”.
In claim 1: “A linkage arrangement coupled to the support arrangement and configured for coupling to an arm”.
In claim 1: “An actuation arrangement coupled to the linkage arrangement and configured to move the linkage arrangement”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the rotary drive" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previously recited rotary drive, further it is therefore unclear where in the gear arrangement is interposed. Claim 18 rejected due to its dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-11, 13-15, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carignan et al. (US 7,862,524).
Regarding claim 1, Carnignan teaches a wearable orthosis apparatus for use in the rehabilitation, assistance and/or augmentation of arm strength in a user (see Fig. 1 and abstract and col. 1, lines 44-49, the wearable is in the field of arm exoskeletons for orthosis), comprising:
A support arrangement for supporting the apparatus on the user (Fig. 1, 7; see Fig. 10 showing user wearing the apparatus), such that the apparatus can be carried by the user (see col. 6, lines 24-28, rigid links 7 can be mounted on a backpack or vest worn by the user; as stated above, this limitation invokes 112f, the corresponding structure found on page 15, lines 15-20 stating the support arrangement may take a number of forms, including being able to be integrated into a garment);
A linkage arrangement coupled to the support arrangement (Fig. 1, linkage arrangement being links 2, 3, 4, 5, and 6) and configured for coupling to an arm of a user (see Fig. 10; see also col. 6, lines 25-55; as stated above this limitation invokes 112f, ; and
An actuation arrangement coupled to the linkage arrangement and configured to move the linkage arrangement and thereby manipulate the user’s arm (see col. 7, lines 4-10 and col. 7, lines 15-25; see also Fig. 9, actuation arrangement comprised of motors 33, located at each axes for rotating the joint to manipulate the user’s arm and sensors for controlling the motion based on sensed force and angle of user’s arm; as stated above this limitation invokes 112f, the corresponding structure found on page 18 describing the actuation arrangement as the series of motors and gears controlled in response to sensor input) in response to a user input signal (see col. 7, lines 16-40, the angles of the joints and the forces between the user and the device are measured and used to control the arm support, the “user input signal” being the sensor signals detected from the user’s movement; see also Fig. 9 showing the angle signals from the encoder’s being used to control the motors of the actuation arrangement).

    PNG
    media_image1.png
    804
    702
    media_image1.png
    Greyscale

Annotated Fig. 10 of Carnignan
Regarding claim 2, Carignan further teaches wherein the actuation arrangement comprises a sensor arrangement comprising a sensor configured to sense the user input signal applied to the apparatus by the user 
Regarding claim 3, wherein the user input signal comprises a pressure force applied to the linkage arrangement of the wearable orthosis apparatus (see col. 7, lines 16-40, the actuation arrangement comprising the motors at each joint also comprises force sensors measuring the force applied by the user on the apparatus).
Regarding claim 4, Carignan further teaches wherein the actuation arrangement comprises a controller configured to actuate the actuation arrangement of the apparatus in response to the user input signal to operate the linkage arrangement, and thereby manipulate the user's arm in response to the user input signal (see Fig. 9 and col. 7, lines 16-40, an inherent controller is used to drive the motors to create a joint output based on sensed force and angle inputs from the user).
Regarding claim 8, Carignan further teaches wherein the linkage arrangement comprises a shoulder joint assembly configured to provide three degrees of freedom of movement (see Fig. 1, the arm assembly can move at joint 16 to allow forward and backward movement of the shoulder, the arm assembly can move at joint 17 to allow outward and inward movement of the shoulder, and at joint 11 to allow upward and downward movement; see also col. 6, lines 47-50)
Regarding claim 10, Carignan further teaches wherein the linkage arrangement comprises an arm assembly configured to provide two degrees of freedom of movement (see Fig. 1, the arm assembly can move at joint 16 to allow forward and backward movement of the shoulder and at joint 11 to allow bending of the elbow).
Regarding claim 11, Carignan further teaches wherein an elbow joint defined by the arm assembly is active (see Fig. 1, joint 11; see Fig. 8, joint 11 is driven by a motor).
Regarding claim 13, Carignan further teaches a cuff configured for coupling the apparatus to the user's lower arm such that a force generated by the actuator arrangement is transferred to the user's arm through the cuff (see Figs. 1 and 8, cuff 14; see col. 7, lines 21-30, the bracket connects the user’s arm to the device, when the actuators are activated, they would control the linkage arrangement that would apply force to the user’s arm through the attachment of the cuff.
Regarding claim 14, Carignan further teaches wherein at least part of the sensor arrangement is disposed on, or mounted on, the cuff (see col. 7, lines 21-30, each bracket, including the elbow bracket 14, is connected to a force sensor).
Regarding claim 15, Carignan further teaches wherein the actuation arrangement comprises a rotary drive (Fig. 9, motor rotor 33).
Regarding claim 21, Carignan further teaches wherein the apparatus is used to rehabilitate, assist, and/or augment arm strength in the user (col. 1, lines 44-49, the wearable is in the field of arm exoskeletons for orthosis which rehab, assist, and augment a user’s muscle strength).
Regarding claim 22, Carignan teaches an actuation arrangement for a wearable orthosis apparatus for use in the rehabilitation, assistance and/or augmentation of arm strength in a user (see col. 7, lines 4-10 and col. 7, lines 15-25; see also Fig. 9, actuation arrangement comprised of motors 33, located at each axes for rotating the joint to manipulate the user’s arm; see col. 1, lines 44-49, the wearable is in the field of arm exoskeletons for orthosis), the actuation arrangement comprising: a sensor arrangement comprising a sensor configured to sense a user input signal applied to the apparatus by a user, the user input signal comprising a pressure force applied to a linkage arrangement of wearable orthosis apparatus (see col. 7, lines 16-40, the actuation arrangement comprising the motors at each joint also comprise encoders and force sensors for sensing and measuring the angular position of the joints and the force applied by the user on the apparatus) ; and a controller configured to actuate an actuation arrangement of the apparatus in response to the user input signal to operate a linkage arrangement, and thereby manipulate the user's arm in response to the user input signal (see Fig. 9 and col. 7, lines 16-40, an inherent controller is used to drive the motors to create a joint output based on sensed force and angle inputs from the user).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carignan et al. (US 7,862,524) in view of Goldfarb et al. (US PGPub 2016/0051388).
Regarding claim 6, Carignan teaches all previous elements of the claim as stated above. Carignan does not teach wherein the support arrangement comprises a back plate.
However, Goldfarb teaches an analogous upper arm orthotic device (see abstract and Fig. 3) wherein the support arrangement comprises a back plate (see Fig. 3, support arrangement 300 comprises back plate 306; see also paragraph 42).
Carignan teaches its support arrangement is intended for mounting to a structure, such as a vest or backpack, that is worn by the user (see col. 6, line 24-26). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the support arrangement of Carignan to be mounted on the back plate of Goldfarb, for the purpose of positioning the device on the user and allowing attachment to the user that is supportive and comfortable (see paragraph 42 of Goldfarb). 
Regarding claim 7, Carignan teaches all previous elements of the claim as stated above. Carignan does not teach wherein the support arrangement comprises at least one strap.
However, Goldfarb teaches an analogous upper arm orthotic device (see abstract and Fig. 3) wherein the support arrangement comprises at least one strap (see Fig. 3, support arrangement 300 comprises back plate 306 attached via straps 308; see also paragraph 42).
Carignan teaches its support arrangement is intended for mounting to a structure, such as a vest or backpack, that is worn by the user (see col. 6, line 24-26). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the support arrangement of Carignan to be mounted on the back plate attached via straps of Goldfarb, for the purpose of positioning the device on the user and . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carignan et al. (US 7,862,524) in view of Smith et al. (US PGPub 2018/0194000).
Regarding claim 9, Carignan teaches all previous elements of the claim as stated above. Carignan does not teach wherein the shoulder joint assembly is passive.
However, Smith teaches an analogous wearable orthosis (see abstract and Fig. 4A) wherein the joint assemblies can be configured to be active or passive (Fig. 1, actuators 106a-dl see paragraphs 79 and 82, the actuators are tunable to be in a passive, or an inactive state, where energy is neither stored or released).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the shoulder joint assembly of Carignan to be one that is able to be tunable to a passive state, as taught by Smith, for the purpose of providing an assembly that can be switchable between different modes of operation depending on the desired tasks or load requirements of the system (see paragraph 79 of Smith).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carignan et al. (US 7,862,524) in view of Doyle et al. (US PGPub 2017/0224517).
Regarding claim 12, Carignan teaches all previous elements of the claim as stated above. Carignan does not teach one or more resilient element configured to stabilize free movement of the shoulder joint assembly.
However, Doyle teaches an analogous wearable arm support (see paragraph 2 and fig. 1A) wherein one or more resilient element is configured to stabilize free movement of the shoulder joint assembly (see paragraph 47, the shoulder assembly seen in Fig. 1B may have a compensation element such as a spring mounted thereon to compensate for gravitational forces, the resilient spring element would stabilize free movement, especially in the downward direction).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the shoulder joint assembly of Carignan to have a resilient element configured to stabilize free movement, as taught by Doyle, for the purpose of countering gravity to make the device more comfortable to wear (see paragraph 47 of Doyle).
Claims 5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carignan et al. (US 7,862,524) in view of Deshpande et al. (US PGPub 2016/0206497).
Regarding claim 5, Carignan teaches all previous elements of the claim as stated above. Carignan does not teach wherein the actuation arrangement comprises a trigger switch configured for operation by the user.
However, Deshpande teaches an analogous wearable orthosis for rehabilitation (see abstract and Fig. 1A) wherein the actuation arrangement comprises a trigger switch configured for operation by the user (see paragraph 48, an on/off switch is provided for controlling power provided to the actuation arrangement of the device).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the actuation arrangement of Carignan to have a trigger switch configured for operation by the user, as taught by Deshpande, for the purpose of 
Regarding claim 16, Carignan teaches all previous elements of the claim as stated above. Carignan does not teach wherein the rotary drive comprises a brushless DC electric motor.
However, Deshpande teaches an analogous wearable orthosis for rehabilitation (see abstract and Fig. 1A) wherein the actuation arrangement comprises a rotary drive comprising a brushless DC electric motor (see paragraph 48, the actuators are motors that are DC brushless motors).
Therefore, it would have been obvious to one skilled in the art before the time of the effective filing date of the invention, to modify the rotary drive of Carignan to be a brushless DC electric motor, as taught by Deshpande, for the purpose of using a type of motor that is well-known in the art.
Regarding claim 17, Carignan teaches all previous elements of the claim as stated above and further teaches wherein the actuation arrangement comprises a gear arrangement (see col. 7, lines 4-10, see also Fig. 9, gearing 34). Carignan does not explicitly disclose the gear arrangement is interposed between the rotary drive and the linkage arrangement.
However, Deshpande teaches an analogous wearable orthosis for rehabilitation (see abstract and Fig. 1A) wherein the actuation arrangement comprises a gear arrangement interposed between the rotary drive and the linkage arrangement (see paragraph 42, a gearbox, such as a harmonic drive, may be used between the motor and linkage arrangement).
Therefore, it would have been obvious to one skilled in the art before the time of the effective filing date of the invention, to place the the gear arrangement of Carignan to be .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carignan et al. (US 7,862,524) in view of Deshpande et al. (US PGPub 2016/0206497), as applied to claim 17 above, and further in view of Zhang et al. (NPL ‘Robotic arm for unsupervised stroke rehabilitation: a pilot study using PID controller’).
Regarding claim 18, Carignan, as modified by Deshpande, teaches all previous elements of the claim as stated above, and further teaches wherein at least one of: the gear arrangement comprises a strain wave gear drive (see col. 7, lines 4-10; see Fig. 9, a harmonic drive is used to provide gearing, a strain wave gear drive is also known as a harmonic drive, see cited NPL titled “The 5 things you need to know about cone drive harmonic solutions”); the apparatus comprises or is operatively associated with a position controller configured to control the position of an output shaft of the gear arrangement (see col. 7, lines 16-20; see Fig. 9; the angular positions of the joints are measured using the encoders, as shown in Fig. 9 there is inherently a controller associated with the encoders that measure the position that drive the gearing arrangement 34 to create torque for a desired joint output). 
Carignan does not teach wherein at least one of: the apparatus comprises or is operatively associated with a position controller configured to control the position of an output shaft of the gear arrangement, the position controller comprising a software-based PID (Proportional Integral Derivative) position controller.
However, Zhang teaches an analogous robotic system for upper limb rehabilitation (see Fig. 2) comprising a position controller configured to control the position of an output shaft of the gear arrangement, the position controller comprising a software-based PID (Proportional Integral Derivative) position controller (see Fig. 1 and section A “PID Controller”). 
Therefore, it would have been obvious to one skilled in the art before the time of the effective filing date of the invention, to modify the position controller of Carignan to comprise a PID controller, as taught by Zhang, for the purpose of using a common type of closed-loop control method used in the art that is simple and flexible (see Zhang section A “PID controller”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sankai (US PGPub 2010/0063601) which discloses a wearable motion assist device aiding the shoulder and elbow joint; Lee (US PGPub 2017/0296418) which discloses a wearable arm orthotic; Ryu et al. (US PGPub 2018/0235829) which discloses a wearable upper-limb exercise device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                           
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785